PELHAM, J.
The prosecution in this case was instituted under section 6230 of the Code by affidavit and warrant issuing out of the city court of Bessemer, and the defendant was tried and convicted under that section for malicious injury to an animal. The jurisdiction of the city' court of Bessemer is limited to a certain territorial part of Jefferson county, consisting of 13 precincts, and including the city of Bessemer. — Local Acts, Jefferson county, p. 115.
The appeal is taken from the judgment of conviction rendered in the city court of Bessemer on a trial had before the judge of the court, without a jury, and the bill of exceptions purports to set out all of the evidence. It nowhere appears that the offense was committed in that part of Jefferson county to which the jurisdiction of the city court of Bessemer is limited, or that it was even committed in Jefferson county; and the defendant, having excepted to the finding and judgment of the trial *260court upon the facts, properly raises the question of venue on this appeal.
There being a total absence of proof of venue, and this question being properly presented by the defendant, the case must be reversed.—Barnes v. State, 134 Ala. 36, 32 South. 670; Harvey v. State, 125 Ala. 47, 27 South. 762; Brown v. State, 100 Ala. 92, 14 South. 761; Randolph v. State, 100 Ala. 139, 14 South. 792; Henderson v. State, 105 Ala. 82, 16 South. 931.
Reversed and remanded.